UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6277


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS NEIL PICKETT,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00047-F-1)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Thomas Neil Pickett, Appellant Pro Se.       Steve R. Matheny,
Assistant United States Attorney, Eric David Goulian, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas     Neil       Pickett        seeks      to    appeal           the      district

court's order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.       §     2255       (West   Supp.         2009)        motion,     and

dismissing it on that basis.                   The order is not appealable unless

a     circuit        justice     or        judge         issues         a        certificate         of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,     369    (4th        Cir.        2004).              A    certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims    by      the      district      court           is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). We have

independently reviewed the record and conclude that Pickett has

not    made     the    requisite         showing.             Accordingly,               we   deny    a

certificate of appealability and dismiss the appeal.

              Additionally, we construe Pickett’s notice of appeal

and    informal       brief    as     an    application            to       file     a     second     or

successive motion under 28 U.S.C. § 2255.                                       United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                                        In order to

                                                  2
obtain    authorization          to    file     a    successive      §       2255   motion,     a

prisoner     must    assert           claims        based    on    either:          (1)     newly

discovered       evidence,        not      previously          discoverable            by    due

diligence, that would be sufficient to establish by clear and

convincing       evidence      that,      but       for     constitutional          error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral      review.     28    U.S.C.A.          §   2255(h)     (West      Supp.      2009).

Pickett’s       claims    do     not     satisfy          either   of     these      criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions      are         adequately        presented       in    the    materials

before    the    court    and     argument          would    not    aid      the    decisional

process.



                                                                                     DISMISSED




                                                3